         Case 1:18-cr-00319-TJK Document 28 Filed 12/23/19 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,           :
                                    :
         v.                         :                   CR NO. 18-319 (RMC)
                                    :
RITESH KAPOOR,                      :
                                    :
                 Defendant.         :
___________________________________ :


     DEFENDANT’S MOTION TO EXTEND TIME TO SELF-SURRENDER

     The defendant, Ritesh Kapoor, respectfully requests that the Court extend the time

for him to self-surrender by five months, to June 23, 2020. Mr. Kapoor is currently

scheduled to report to McDowell FCI on January 21, 2020. Assistant United States

Attorney Kondi Kleinman has informed undersigned counsel that the government takes

no position on this motion.

       On October 18, 2019, the Court sentenced Mr. Kapoor to a year-and-a-day in

custody, to be followed by three years of supervised release. In addition, the Court

ordered him to pay $54,975 in restitution. The Court allowed Mr. Kapoor to remain on

release and to self-surrender no earlier than January 21, 2020. He has since received a

letter directing him to report to McDowell FCI in West Virginia on January 21, 2020.

       Mr. Kapoor is requesting the extension for two primary reasons. His brother is

getting married on June 20, 2020, and the extension would allow him to attend the

wedding with his entire family. In addition, the extension would allow him to begin

service of his sentence after his children have completed the current school year.
Case 1:18-cr-00319-TJK Document 28 Filed 12/23/19 Page 2 of 2




                           Respectfully submitted,


                           _________”/s/”_________________
                           A.J. KRAMER
                           FEDERAL PUBLIC DEFENDER
                           625 Indiana Avenue, N.W., Suite 550
                           Washington, D.C. 20004
                           (202) 208-7500
                           a._j._kramer@fd.org




                              2
